PER CURIAM.
It appears in this case that the whole transaction took place in the city of Syracuse, Onondaga county. The note was dated there, was payable there, and the loan was made to the defendant, who resides there; and if the transaction was usurious, it was the result of an agreement made there. We think this action should be tried where the whole transaction occurred.
The order, therefore, is reversed, with $10 costs and disbursements, and the motion to transfer the place of trial to Onondaga county granted.